Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 10th, 2021 has been entered. Claims 1-8, 10-18, and 21-23 remain pending in the application.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-8, 10-18, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1, 11, and 22 recite a method of organizing human activity because the claim recites a method that receives a ride request, identifies non-sponsored and sponsored routes for the ride, 
selects one or more sponsored routes based on a persona of the passenger, renders a first map including the routes on a passenger device, receives a selection of a route from the passenger device, allocates a vehicle for the ride, renders a second map presenting an option to re-route on the passenger device, and communicates the persona, preferences, and a location of the passenger to a sponsor of the route.  This is a method of managing commercial interactions between people (the passenger and the sponsor).  The mere nominal recitation of a server, passenger device, communication network, and circuitry does not take the claims out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concepts of receiving, identifying, selecting, rendering, receiving, 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claims as a whole merely describe how to generally “apply” the concepts of receiving, identifying, selecting, rendering, receiving, allocating, rendering, and communicating in a computer environment. In addition, the process of hosting the map by the server (i.e., storing data) is a judicially recognized well-understood routine and conventional activity (MPEP 2106.05(d)(II) iv.  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2-8, 10, 12-18, 21, and 23 are directed to substantially the same abstract idea as claims 1, 11, and 22 and are rejected for substantially the same reasons.  Claims 2 and 12 further narrow the abstract idea of claims 1 and 11 by e.g., further including additional steps to create passenger persona.  Claims 3 and 13 further narrow the abstract idea of claims 1 and 11 by e.g., further including additional steps to communicate passenger information to the sponsors.  Claims 4 and 14 further narrow the abstract idea of claims 1 and 11 by e.g., further including additional steps to determine routes based on driver persona.  Claims 5 and 15 further narrow the abstract idea of claims 1 and 11 by e.g., further 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen (US Pat. App. Pub. No. 20180315146) in view of Panabaker (US Pat. App. Pub. No. 20080091341), Gopalakrishnan (US Pat. App. Pub. No. 20170364968), Herz (US Pat. App. Pub. No. 20170048672), and Kelly (US Pat. App. Pub. No. 20130012305).
Regarding Claim 1, Matthiesen teaches a method comprising (“[i]n various embodiments, computer system may be used to implement any of the systems, devices, or methods described herein…” ([0078]) and “…system may include storage subsystem including various computer readable storage media, such as hard disk drives, solid state drives (including RAM-based and/or flash-based SSDs), or other storage devices. In various embodiments, computer readable storage media can be configured to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described herein…” ([0082])):
	receiving, by a server, from a first passenger device via a communication network, a booking request for a ride between a source location and a destination location (“…autonomous vehicle management, such as within a dynamic transportation matching system utilizing one or more vehicle types such as non-autonomous vehicles and autonomous vehicles. When a service request (e.g., ride request, maintenance request, idling request, etc.) is received, the service request may be matched with an appropriate service provider (e.g., an autonomous vehicle to a rider, a maintenance facility to an autonomous vehicle, etc.)…” ([0018]), “…periodically receive ride requests, location information, a request location (also referred to as a “pick-up” location), a drop-off location, a ride type, autonomous vehicle operating instructions, autonomous ride information, and/or any other relevant information from the requestor computing device when the requestor application is active on the requestor computing device. A ride request may include a requestor identifier, location information for the requestor computing device, a pick-up location for the ride request, one or more drop-off locations, a pick-up time, and/or any other suitable information associated with providing a service to a requestor…” (Matthiesen [0025]), and “…autonomous matching system may be hosted on multiple server computers and/or distributed across multiple systems…” ([0023])); and
	allocating, by the server, a vehicle for the ride based on the received selection, wherein the vehicle is one of a shared vehicle and a non-shared vehicle (“…requestor application may be 
	Matthiesen does not explicitly teach, however Panabaker teaches identifying, by the server, a first set of sponsored routes and a first set of non-sponsored routes for the ride based on the booking request, wherein each sponsored route originates from the source location and terminates at the destination location, and is associated with at least one offer, and wherein each non-sponsored route originates from the source location and terminates at the destination location, and is independent of any offer (“[a] user can be rewarded for taking an alternate route such that the user is subjected to advertising, passes a location at a critical time, etc. An analysis component identifies reward capabilities associated with a possible route. Based upon the identifications, a production component can alter an original route and present both an original route and an altered route to a user. The user can generally select if she would like to take the original route or if she is to take the altered route and receive the reward…” ([0017]), “allows for multiple equivalent (e.g., near equal) routes to be produced. A selection is made for a route to be presented to a user based upon monetization opportunities of the route. For instance, businesses can offer money for a user to take a route (e.g., to be paid to a user, to be paid to a host, etc.) and based upon money offered, a route is selected…” ([0018]), “[w]hile aspects of the subject specification relate to a user, such as a driver of a vehicle, considerations can be made for other individuals, such as vehicle passengers…” ([0083]), and “…system also includes one or more server(s). The server(s) can also be hardware and/or software (e.g., threads, processes, computing devices)…” ( [0086])).  “Businesses” is equivalent to “sponsor”, “altered route” in combination with “reward 
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Panabaker with that of Matthiesen.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Matthiesen teaches autonomous vehicle management, responding to service requests and matching to available autonomous and non-autonomous vehicles (Matthiesen [Abstract]).  Panabaker teaches compensating users for taking detours from a projected route, by monetizing a reward for a possible alternate route subject to advertising (Panabaker [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Panabaker’s route monetization onto Matthiesen’s vehicle management.  Panabaker’s embodiments allow for “user is subjected to different targeted advertisements, thus making payment worthwhile to a company” (Panabaker [0034]), given how “[l]arge amounts of money are dedicated to advisement departments with a goal of achieving increased profits” (Panabaker [0012]).  “A user can be rewarded for taking an alternate route such that the user is subjected to advertising” (Panabaker [0017]), and thus benefits both the user and the advertising entity.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine applies to all subsequent limitations taught by Panabaker.
	Matthiesen does not explicitly teach, however Panabaker teaches selecting, by the server, one or more sponsored routes from the first set of sponsored routes based on a first persona of a first passenger (“…participation component can be implemented as a keyboard, microphone, touch screen, mouse, optical scanner, etc. to obtain user input, where the user input is used in direction set augmentation. According to one embodiment, the user can be presented an option to approve a monetized route. It is possible that there can be a relatively large number of routes and presentation of 
	a first digital map that includes the selected one or more sponsored routes and the first set of non-sponsored routes, the first digital map presenting the one or more sponsored routes and the first set of non-sponsored routes (see map illustrated in FIG. 4; see also “FIG. 4 discloses an example route configuration 400 produced by the system 100 of FIG. 1. There are three routes disclosed, Route A, Route B, and Route C that travel between a starting point X and a destination point Y. A conventional route generation device could produce Route B, which is a shortest distance between points X and Y” [0060], “a higher amount can be rewarded for Route A if a user makes a stop at a business while a lesser 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital map including non-sponsored and sponsored routes as taught in Panabaker with the ride request method of Matthiesen with the motivation to enable a user to select a non-sponsored or sponsored route (Panabaker [0017] - [0018]).
	Matthiesen does not explicitly teach, however Panabaker teaches wherein the one or more sponsored routes and the first set of non-sponsored routes are selectable for the ride based on a first input provided via the first user interface; receiving, by the server, from the first passenger device via the communication network, a selection of a first sponsored route from the one or more sponsored routes based on the first input; selection of the first sponsored route (“The user can generally select if she would like to take the original route or if she is to take the altered route and receive the reward” [0017], “businesses can offer money for a user to take a route (e.g., to be paid to a user, to be paid to a host, etc.) and based upon money offered, a route is selected” [0018], “A disclosure component 504 allows a user to appreciate a route and act upon the route (e.g., select the route, follow the route, etc.). A non-exhaustive list of disclosure components include a display screen, touch screen … The user can select a route through touching an appropriate portion of the disclosure component 504 and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a selection of a sponsored route where the routes are selectable for the ride based on input via the user interface as taught in Panabaker with the ride request method of Matthiesen with the motivation to enable a user to receive offered money (Panabaker [0017] - [0018]).
	Matthiesen does not explicitly teach, however Gopalakrishnan teaches hosting, by the server, a first digital map, and rendering, by the server, on the first passenger device via the communication network, a first user interface that includes the first digital map (“the database server 106 may be configured to store a geographical map data of an area, the commuter profile, and traffic information” [0063], “user interface 902 may comprise a first section 904 and a second section 906. The first section 904 may present a geographical map 908 displaying one or more routes” [0191]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of hosting a digital map on a server and rendering an interface on a user device that includes the digital map as taught in Gopalakrishnan with the ride request method of Matthiesen with the motivation to enable the display of possible routes to the user (Gopalakrishnan [0191]).
	Matthiesen does not explicitly teach, however Herz teaches communicating, by the server, the first persona, one or more preferences, and real-time location of the first passenger to one or more first sponsors associated with the first sponsored route (“[i]f the user has a profile desirable to a particular advertiser, autonomous user-side agents could negotiate certain terms and conditions for the packaging of advertisements with the content to be delivered (The parent case expounds upon the issued patent system for Generation of User Profiles by discussing anonymous or pseudonymous user 
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Herz with that of Matthiesen.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Matthiesen & Panabaker combination analysis), Metthiesen et al function together for vehicle management, route monetization, and shared ride adjustment (Matthiesen [Abstract], Panabaker [Abstract], Herz [Abstract]).  Herz teaches collecting and transmitting user information for third-party location-related applications (Herz [Abstract]).  It would be within the capabilities of one 
	Matthiesen does not explicitly teach, however Kelly teaches communicating the first persona to one or more first sponsors based on the selection of the sponsored item (“In response to an action by the user, the network system sends the particular user's profile to the sponsor” [0129], “The advertisement may relate to an offered prize … the user profile of the user may be sent to the advertiser as a result of the user being awarded a prize” [0130]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of communicating the user’s profile to the sponsor based on selection of the sponsored item by the user as taught in Kelly with the ride request method of Matthiesen with the motivation to enable “a network system provider to strategically pass on a wealth of marketing information of the users of the network system” (Kelly [0129]).
	Regarding Claim 11, a system, comprising, the claim and its limitations have the same technical features as that of Claim 1.
	Matthiesen further teaches circuitry configured to (“[i]n various embodiments, computer system may be used to implement any of the systems, devices, or methods described herein…” (Matthiesen [0078]) and “…system may include storage subsystem including various computer readable storage media, such as hard disk drives, solid state drives (including RAM-based and/or flash-based SSDs), or other storage devices. In various embodiments, computer readable storage media can be configured to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described herein…” (Matthiesen [0082])).
	Accordingly, Claim 11 is obvious over Matthiesen in view of Panabaker, Gopalakrishnan, Herz, and Kelly.
	Regarding Claim 3, Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly teach the limitations of Claim 1.
	Panabaker further teaches wherein the offer associated with the first sponsored route is offered by the one or more sponsors (“…disclosed innovation allows for multiple equivalent (e.g., near equal) routes to be produced. A selection is made for a route to be presented to a user based upon monetization opportunities of the route. For instance, businesses can offer money for a user to take a route (e.g., to be paid to a user, to be paid to a host, etc.) and based upon money offered, a route is selected…” ([0018])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 3 is obvious over Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly.
Claim 13, the claim and its limitations have the same technical features as that of Claim 3.  Accordingly, Claim 13 is rejected under a substantially similar analysis, and is obvious over Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly.
	Regarding Claim 4, Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly teach the limitations of Claim 1.  Panabaker further teaches determining, by the server, a second set of sponsored routes for a driver of the vehicle based on a second persona of the driver, wherein each sponsored route in the second set of sponsored routes originates from a first location and terminates at the source location (“[a] user can be rewarded for taking an alternate route such that the user is subjected to advertising, passes a location at a critical time, etc. An analysis component identifies reward capabilities associated with a possible route. Based upon the identifications, a production component can alter an original route and present both an original route and an altered route to a user. The user can generally select if she would like to take the original route or if she is to take the altered route and receive the reward…” ([0017]), “allows for multiple equivalent (e.g., near equal) routes to be produced. A selection is made for a route to be presented to a user based upon monetization opportunities of the route. For instance, businesses can offer money for a user to take a route (e.g., to be paid to a user, to be paid to a host, etc.) and based upon money offered, a route is selected…” ([0018]), “[w]hile aspects of the subject specification relate to a user, such as a driver of a vehicle, considerations can be made for other individuals, such as vehicle passengers…” ([0083]), and “…system also includes one or more server(s). The server(s) can also be hardware and/or software (e.g., threads, processes, computing devices)…” ([0086])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Matthiesen and Panabaker.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
determining, by the server, a second set of sponsored routes for a driver of the vehicle based on a persona of the driver, wherein each sponsored route in the second set of sponsored routes originates from a first location and terminates at the source location, such that the vehicle is at the first location when the server allocates the vehicle to the first passenger (“…requestor application may be configured to display one or more available routes to the requestor between the requestor's pickup location and drop-off location. The requestor may select one of the routes, causing a message indicating the selected route to be sent to autonomous matching system. Based on the selected route, dispatch module can dispatch an autonomous vehicle to the pickup location with an instruction to follow the selected route…” ([0025]) and “[d]ispatch module can include various dispatch types, such as drivers (e.g., of non-autonomous vehicles) and autonomous vehicles…” ([0038])).
	Accordingly, Claim 4 is obvious over Matthiesen in view of Panabaker, Gopalakrishnan, Herz, and Kelly.
	Regarding Claim 14, the claim and its limitations have the same technical features as that of Claim 4.  Accordingly, Claim 14 is rejected under a substantially similar analysis, and is obvious over Matthiesen in view of Panabaker, Gopalakrishnan, Herz, and Kelly.
	Regarding Claim 5, Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly teach the limitations of Claim 4.  Matthiesen does not explicitly teach, however Gopalakrishnan teaches hosting, by the server, a second digital map that includes the second set of routes; and rendering, by the server, on a driver device via the communication network, a second user interface that includes the second digital map (“the database server 106 may be configured to store a geographical map data of an area, the commuter profile, and traffic information” [0063], “user interface 902 may comprise a first section 904and a second section 906. The first section 904 may present a geographical map 908 displaying one or more routes” [0191].  FIGS. 5A illustrate different digital maps).

	Matthiesen does not explicitly teach, however Panabaker teaches a digital map that includes sponsored routes and presenting at least the second set of sponsored routes (see map illustrated in FIG. 4; see also “FIG. 4 discloses an example route configuration 400 produced by the system 100 of FIG. 1. There are three routes disclosed, Route A, Route B, and Route C that travel between a starting point X and a destination point Y. A conventional route generation device could produce Route B, which is a shortest distance between points X and Y” [0060], “a higher amount can be rewarded for Route A if a user makes a stop at a business while a lesser amount is associated with Route B” [0064], “Route C can be used as an alternative direction set that balances convenience (e.g., less distance, fewer turns, less time, etc.) against monetization. A gasoline station and restaurant can offer a monetary reward to the user that is smaller then what is offered for the user taking Route A. However, the comparison component 306 of FIG. 3 can determine (e.g., through artificial intelligence techniques) that a user can have a greatest benefit from taking Route C” [0062], “the crafted route is presented to the user. Various implementations can be used, such as showing the crafted route on a display screen, generating a printout on a home computer (e.g., performed with a user is outside of a vehicle) [0075]”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital map including sponsored routes as taught in Panabaker with the ride request method of Matthiesen with the motivation to enable a user to select a sponsored route (Panabaker [0017] - [0018]).
	Matthiesen does not explicitly teach, however Panabaker teaches wherein the second set of sponsored routes is selectable by the driver based on a second input provided via the second user interface (“The user can generally select if she would like to take the original route or if she is to take the altered route and receive the reward” [0017], “businesses can offer money for a user to take a route (e.g., to be paid to a user, to be paid to a host, etc.) and based upon money offered, a route is selected” [0018], “A disclosure component 504 allows a user to appreciate a route and act upon the route (e.g., 
select the route, follow the route, etc.). A non-exhaustive list of disclosure components include a display screen, touch screen … The user can select a route through touching an appropriate portion of the disclosure component 504 and disclosure component 504 can present the selected route in greater detail (e.g., provide turn-by-turn instructions)” [0066]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a selection of a sponsored route based on input via the user interface as taught in Panabaker with the ride request method of Matthiesen with the motivation to enable a user to receive offered money (Panabaker [0017] - [0018]).
	Matthiesen does not explicitly teach, however Panabaker teaches wherein the driver is incentivized by one or more second sponsors associated with a second sponsored route of the second set of sponsored routes, based on a selection of the second sponsored route to reach the source location from the first location (“produce an initial route as well as a location that the user should pass to gain a reward (e.g., a fiscal incentive)--the route is changed by the production component 104 to include a pass of the location” [0040], “businesses can offer money for a user to take a route (e.g., to be paid to a user, to be paid to a host, etc.) and based upon money offered, a route is selected” [0018], “While aspects of the subject specification relate to a user, such as a driver of a vehicle, considerations can be made for other individuals, such as vehicle passengers” [0083]).

	Accordingly, Claim 5 is obvious over Matthiesen in view of Panabaker, Gopalakrishnan, Herz, and Kelly.
	Regarding Claim 15, the claim and its limitations have the same technical features as that of Claim 5.  Accordingly, Claim 15 is rejected under a substantially similar analysis, and is obvious over Matthiesen in view of Panabaker, Gopalakrishnan, Herz, and Kelly. 
	Regarding Claim 6, Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly teach the limitations of Claim 4.  Panabaker further teaches wherein each sponsored route in the first set of sponsored routes and the second set of sponsored routes is associated with at least one of a static advertisement, a dynamic advertisement, or a business establishment associated with the one or more first sponsors and one or more second sponsors (“…user can be rewarded for taking an alternate route such that the user is subjected to advertising, passes a location at a critical time, etc…” ([0017]) and “…route augmentation can take place `on-the-fly` based on situational information. For instance, a user can be offered an about five percent discount on gasoline to pass by a gasoline station when his vehicle is near empty…” ([0042])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.


	Regarding Claim 16, the claim and its limitations have the same technical features as that of Claim 6.  Accordingly, Claim 16 is rejected under a substantially similar analysis, and is obvious over Matthiesen in view of Panabaker, Gopalakrishnan, Herz, and Kelly.
	Regarding Claim 10, Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly teach the limitations of Claim 1.  Panabaker further teaches wherein the offer is at least one of a flat discount, a distance-based discount, reward points, or a free ride offer (“allows for multiple equivalent (e.g., near equal) routes to be produced. A selection is made for a route to be presented to a user based upon monetization opportunities of the route. For instance, businesses can offer money for a user to take a route (e.g., to be paid to a user, to be paid to a host, etc.) and based upon money offered, a route is selected…” ([0018])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen in view of Panabaker, Gopalakrishnan, Herz, Kelly, and Schlesinger (US Pat. App. Pub. No. 20170328725).
	Regarding Claim 2, Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly teach the limitations of Claim 1.  Matthiesen does not explicitly teach, however Panabaker teaches generating, by the server, the first persona of the first passenger based on historical travel data, and the one or more preferences of the first passenger (“[a]t block 604, user history is obtained, commonly from internal vehicle storage. As a user operates a vehicle, a profile can be generated concerning the user and periodically updated. For instance, the user can be a teenager who plays high school football and has a history of frequenting sporting goods stores; a profile can be created with this information and 
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Matthiesen and Panabaker.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  By building a persona profile, “a route can be selected based upon money offered to a host weighted against user interest in businesses located along a route” (Panabaker [0035]), providing for more effective target advertising.
	Matthiesen does not explicitly teach, however Schlesinger teaches generating the first persona of the first passenger based on a social media profile, in-vehicle activities during historical rides (“the user or route data may include data that is sensed or determined from … social-network data, news (including popular or trending items on search engines or social networks)” [0036], “information can be extracted from data recording input by a user of likes and dislikes into a user profile corresponding to one of user profiles 222. As another example, the data could record a like from a “like button” on a social media site, which is provided to system 200” [0049], “routine characteristics of a user include user preferences, such as … road preferences, driving preferences, movie preferences, music preferences” [0047].  Claim 21 provides that “in-vehicle activities during the historical rides include a passenger behavior … music preferences … content preferences”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the ride request method of Matthiesen the process of generating a persona based on the social media profile and in-vehicle activities as taught in Schlesinger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill 
	Accordingly, Claim 2 is obvious over Matthiesen in view of Panabaker, Gopalakrishnan, Herz, Kelly, and Schlesinger.
	Regarding Claim 12, the claim and its limitations have the same technical features as that of Claim 2.  Accordingly, Claim 12 is rejected under a substantially similar analysis, and is obvious over Matthiesen in view of Panabaker, Gopalakrishnan, Herz, Kelly, and Schlesinger.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen, Panabaker, Gopalakrishnan, Herz, Kelly, in view of Eramian (US Pat. App. Pub. No. 20150095197).
	Regarding Claim 7, Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly teach the limitations of Claim 1.
	Matthiesen does not explicitly teach, however Eramian teaches determining, by the server, a fare for each sponsored route and each non-sponsored route based on at least one of a corresponding distance, a corresponding ride time, a cost per unit distance factor, a cost per unit time factor, or a flat fare factor, wherein the fare for each sponsored route is further determined based on the corresponding offer (“…actual price incurred by the user for traveling from a first location to a second location may vary depending on one or more factors including, but not limited to, the particular route traveled between the points, total distance traveled between the points, the presence of tolls on the particular route taken between the points, the amount of time spent waiting in traffic, and surcharges for times of peak demand…” ( [0014]), “…user may be presented with options for different routes (e.g., 2 or more routes, such as 3 routes, 4 routes, or 5 routes) to travel between at least a first location and a second location using one transportation provider, such as a variable cost transportation provider. Aspects of certain embodiments also include the user being presented with options for different routes 
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Eramian with that of Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly combination analysis), Metthiesen et al function together for vehicle management, route monetization, and shared ride adjustment (Matthiesen [Abstract], Panabaker [Abstract]).  Eramian teaches minimizing travel costs for use of transportation providers (Eramian [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Eramian’s travel cost calculations onto Matthiesen et al.  Eramian’s embodiments allow for “the travel routes may be calculated to account for extra costs incurred by traffic, tolls, distance or fuel surcharges, and/or other traffic conditions” (Eramian [0016]), and to ultimately “select a travel route optimized for user based on the parameters, cost, and/or time” (Eramian [0044]).  Eramian therefore complements Matthiesen et al by further optimizing the travel cost factors.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 7 is obvious over Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly.
	Regarding Claim 17, the claim and its limitations have the same technical features as that of Claim 7.  Accordingly, Claim 17 is rejected under a substantially similar analysis, and is obvious over Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly, in view of Eramian.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen, Panabaker, Gopalakrishnan, Herz, Kelly in view of Lim (US Pat. App. Pub. No. 20180321049) and Mitchell (US Pat. App. Pub. No. US 20090049044 A1).
Regarding Claim 8, Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly teach the limitations of Claim 1.
	Matthiesen does not explicitly teach, however Lim teaches communicating, by the server, information pertaining to the selected first sponsored route to at least one second passenger already travelling in the shared vehicle before allocation of the shared vehicle to the first passenger (“send 
messages relating to routes and/or locations that may be provided to users that may be travelling or may be planning to travelling along the route as well as users in a certain locale” [0070].  When messages are sent, there are no shared vehicles allocated to the first passenger; therefore, messages are sent “before allocation of the shared vehicle to the first passenger”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of communicating information pertaining to a route to a passenger already travelling in the shared vehicle before allocation of the shared vehicle to the first passenger as taught in Lim with the ride request method of Matthiesen with the motivation to enable users within a certain proximity or travelling along a common route to communicate with each other (Lim [0070]).
	Matthiesen does not explicitly teach, however Mitchell teaches wherein the server communicates the information of the selected first sponsored route to the second passenger based on a degree of compatibility between a second persona of the second passenger and the first sponsored route being greater than a threshold score (“[u]pon searching the database for matches between travelers who have provided compatible ride sharing information, including compatible personal preferences, the server identifies a match between the first traveler and the second traveler. The first traveler and the second traveler are then notified, that their ride sharing information has been matched, details are provided to each regarding the information supplied by the other, and each indicates to the website that they are willing to accept the match…” ([0037])),
	wherein the server allocates the shared vehicle to the first passenger based on a consent is provided by the second passenger for travelling along the first sponsored route with the first passenger (“when a ride sharing match is accepted by at least two travelers, confirmation is sent to all travelers who have accepted the ride sharing match, suggestions regarding practical issues of ride sharing are sent to all travelers who have accepted the ride sharing match, and information is sent regarding the ride sharing match to someone not included in the ride sharing match upon request of a traveler who has accepted the ride sharing match. And in some preferred embodiments reminders are sent to travelers who have accepted a ride sharing match a day before, a week before, and/or at other specified intervals of time before the agreed upon date and time for the shared ride” [0013]).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Mitchell with that of Matthiesen.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Matthiesen and Panabaker combination analysis), Metthiesen et al function together for vehicle management, route monetization, and shared ride adjustment (Matthiesen [Abstract], Panabaker [Abstract]).  Mitchell teaches matching travelers for ride sharing according to personal preferences (Mitchell [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Mitchell’s ride sharing personal preferences matching onto Matthiesen et al.  Mitchell’s embodiments offer a more comprehensive matching for ride sharing participants, and allow for “identifying ride sharing matches according to personal ride sharing preferences as well as basic ride requirements, so as to ensure a more positive ride sharing experience” (Mitchell [0006]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 8 is obvious over Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly in view of Lim and Mitchell.
Claim 18, the claim and its limitations have the same technical features as that of Claim 8.  Accordingly, Claim 18 is rejected under a substantially similar analysis, and is obvious over Matthiesen, Panabaker, Gopalakrishnan, Herz, and Kelly in view of Lim and Mitchell.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen in view of Panabaker, Panabaker, Gopalakrishnan, Herz, Kelly, Schlesinger, and Zych (US Pat. App. Pub. No. 20170282821).
	Matthiesen, Panabaker, Gopalakrishnan, Herz, Kelly, and Schlesinger teach the limitations of Claim 2.  Matthiesen further teaches wherein the in-vehicle activities during the historical rides include a passenger behavior, one or more music preferences, and one or more content preferences of the first passenger during the historical rides (“A routine characteristic can be a characteristic that is determined by the system as being part of a routine that is detected and tracked by the system (e.g., venue visits, visitation patterns, and/or behavior patterns, or routines)” [0046], “examples of routine characteristics of a user include user preferences, such as … movie preferences, music preferences” [0047]).	
	Matthiesen does not explicitly teach, however Zych teaches wherein the in-vehicle activities during the historical rides include one or more language preferences and one or more seat preferences (“preferences in the comfort profile indicate at least one of a seat positioning preference … a language preference, a radio station preference” Claim 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the language and seat preferences as taught in Lim with the ride request method of Matthiesen with the motivation to enable the selected service vehicle to conform to the preferences of the user (Lim, Abstract).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen in view of Panabaker, Gopalakrishnan, Herz, Kelly, and Su (US Pat. App. Pub. No. 20120303264).
Matthiesen teaches a method, comprising:  receiving, by a server, from a first passenger device via a communication network, a booking request for a ride between a source location and a destination location (“…autonomous vehicle management, such as within a dynamic transportation matching system utilizing one or more vehicle types such as non-autonomous vehicles and autonomous vehicles. When a service request (e.g., ride request, maintenance request, idling request, etc.) is received, the service request may be matched with an appropriate service provider (e.g., an autonomous vehicle to a rider, a maintenance facility to an autonomous vehicle, etc.)…” ([0018]), “…periodically receive ride requests, location information, a request location (also referred to as a “pick-up” location), a drop-off location, a ride type, autonomous vehicle operating instructions, autonomous ride information, and/or any other relevant information from the requestor computing device when the requestor application is active on the requestor computing device. A ride request may include a requestor identifier, location information for the requestor computing device, a pick-up location for the ride request, one or more drop-off locations, a pick-up time, and/or any other suitable information associated with providing a service to a requestor…” (Matthiesen [0025]), and “…autonomous matching system may be hosted on multiple server computers and/or distributed across multiple systems…” ([0023])); and
	allocating, by the server, a vehicle for the ride based on the selection of the first non-sponsored route, wherein the vehicle is one of a shared vehicle and a non-shared vehicle (“…requestor application may be configured to display one or more available routes to the requestor between the requestor's pickup location and drop-off location. The requestor may select one of the routes, causing a message indicating the selected route to be sent to autonomous matching system. Based on the selected route, dispatch module can dispatch an autonomous vehicle to the pickup location with an instruction to follow the selected route…” ([0025])).
identifying, by the server, a first set of sponsored routes and a first set of non-sponsored routes for the ride based on the booking request, wherein each sponsored route originates from the source location and terminates at the destination location, and is associated with at least one offer, and wherein each non-sponsored route originates from the source location and terminates at the destination location, and is independent of any offer (“[a] user can be rewarded for taking an alternate route such that the user is subjected to advertising, passes a location at a critical time, etc. An analysis component identifies reward capabilities associated with a possible route. Based upon the identifications, a production component can alter an original route and present both an original route and an altered route to a user. The user can generally select if she would like to take the original route or if she is to take the altered route and receive the reward…” ([0017]), “allows for multiple equivalent (e.g., near equal) routes to be produced. A selection is made for a route to be presented to a user based upon monetization opportunities of the route. For instance, businesses can offer money for a user to take a route (e.g., to be paid to a user, to be paid to a host, etc.) and based upon money offered, a route is selected…” ([0018]), “[w]hile aspects of the subject specification relate to a user, such as a driver of a vehicle, considerations can be made for other individuals, such as vehicle passengers…” ([0083]), and “…system also includes one or more server(s). The server(s) can also be hardware and/or software (e.g., threads, processes, computing devices)…” ( [0086])).  “Businesses” is equivalent to “sponsor”, “altered route” in combination with “reward capabilities associated with a possible route” is equivalent to “sponsored route”, and “original route” is equivalent to “non-sponsored route”).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Panabaker with that of Matthiesen.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Matthiesen teaches autonomous vehicle management, 
	Matthiesen does not explicitly teach, however Panabaker teaches selecting, by the server, one or more sponsored routes from the first set of sponsored routes based on a first persona of a first passenger (“…participation component can be implemented as a keyboard, microphone, touch screen, mouse, optical scanner, etc. to obtain user input, where the user input is used in direction set augmentation. According to one embodiment, the user can be presented an option to approve a monetized route. It is possible that there can be a relatively large number of routes and presentation of the routes can become cumbersome to the user. The participation component can include filtering logic, such that limited route options are presented to a user (e.g., a route with a highest reward capability, a route with highest balance between reward and non-reward factors), etc. The user can select a route to use in the direction set through engagement of the participation component…” ([0056]), “[a]t block 604, user history is obtained, commonly from internal vehicle storage. As a user operates a vehicle, a profile can be generated concerning the user and periodically updated. For instance, the user can be a teenager who plays high school football and has a history of frequenting sporting goods stores; a profile can be 
	a first digital map that includes the one or more sponsored routes and the first set of non-sponsored routes, the first digital map presenting the one or more sponsored routes and the first set of non-sponsored routes (see map illustrated in FIG. 4; see also “FIG. 4 discloses an example route configuration 400 produced by the system 100 of FIG. 1. There are three routes disclosed, Route A, Route B, and Route C that travel between a starting point X and a destination point Y. A conventional route generation device could produce Route B, which is a shortest distance between points X and Y” [0060], “a higher amount can be rewarded for Route A if a user makes a stop at a business while a lesser amount is associated with Route B” [0064], “Route C can be used as an alternative direction set that balances convenience (e.g., less distance, fewer turns, less time, etc.) against monetization. A gasoline station and restaurant can offer a monetary reward to the user that is smaller then what is offered for the user taking Route A. However, the comparison component 306 of FIG. 3 can determine (e.g., through artificial intelligence techniques) that a user can have a greatest benefit from taking Route C” [0062], “the crafted route is presented to the user. Various implementations can be used, such as 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital map including non-sponsored and sponsored routes as taught in Panabaker with the ride request method of Matthiesen with the motivation to enable a user to select a non-sponsored or sponsored route (Panabaker [0017] - [0018]).
	Matthiesen does not explicitly teach, however Panabaker teaches wherein the one or more sponsored routes and the first set of non-sponsored routes are selectable for the ride based on a first input provided via the first user interface; receiving, by the server, from the first passenger device via the communication network, a selection of a first non-sponsored route from the first set of non-sponsored routes based on the first input (“The user can generally select if she would like to take the original route” [0017], “A disclosure component 504 allows a user to appreciate a route and act upon the route (e.g., select the route, follow the route, etc.). A non-exhaustive list of disclosure components include a display screen, touch screen … The user can select a route through touching an appropriate portion of the disclosure component 504 and disclosure component 504 can present the selected route in greater detail (e.g., provide turn-by-turn instructions)” [0066]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of receiving a selection of a non-sponsored route where the routes are selectable for the ride based on input via the user interface as taught in Panabaker with the ride request method of Matthiesen with the motivation to enable a user to select the fastest route (Panabaker [0034]).
	Matthiesen does not explicitly teach, however Gopalakrishnan teaches hosting, by the server, a first digital map, and rendering, by the server, on the first passenger device via the communication network, a first user interface that includes the first digital map (“the database server 106 may be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of hosting a digital map on a server and rendering an interface on a user device that includes the digital map as taught in Gopalakrishnan with the ride request method of Matthiesen with the motivation to enable the display of possible routes to the user (Gopalakrishnan [0191]).
	Matthiesen does not explicitly teach, however Su teaches rendering, by the server, on the first passenger device, a second user interface that includes a second digital map which presents an option to re-route from the first non-sponsored route, wherein the second user interface is rendered while the vehicle along with the first passenger is already travelling along the first non- sponsored route (“a map navigation tool that provides a re-route option … The re-route option is shown as displayed for illustrative purposes but the re-route option can be provided using other techniques notifying a user that the re-route option is available for selection such as using audio, vibration, text, a graphic, a shape, a button, or other technique” [0061] (emphasis added), Fig. 8b shows a GUI, where a “re-route” as part of the user being off-route, with the system providing directions on the map to get them back on track, “upon a change to a previous item or next item in a list of directions for a route, the map navigation tool can update the map with a simple, smooth animation that translates (shifts vertically and/or horizontally) the map” [0044] (emphasis added), the updated UI that includes the re-route notification and the newly constructed/updated map teaches the claimed “second user interface that includes a second digital map,” “a re-route option is provided to the user while performing the manual reroute and the user does not select the re-routing option before returning to the route (e.g., the user ignores the re-route option)” [0060], “the alert and the reroute option notice can be provided above a list item (e.g. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of rendering a map which presents an option to re-route while the vehicle along with the first passenger is already travelling along a non-sponsored route as taught in Su with the ride request method of Matthiesen with the motivation to enable the user to select a re-route option (Su [0070]).
	Matthiesen does not explicitly teach, however Herz teaches communicating, by the server, the first persona, one or more preferences, and real-time location of the first passenger to the one or more first sponsors (“[i]f the user has a profile desirable to a particular advertiser, autonomous user-side agents could negotiate certain terms and conditions for the packaging of advertisements with the content to be delivered (The parent case expounds upon the issued patent system for Generation of User Profiles by discussing anonymous or pseudonymous user profiles which can be queried and accessed easily by advertisers who pay or can negotiate terms for rights to deliver ads to users)” [0084], “LEIA (Location Enhanced Information Architecture) provides a framework for the collection, analysis, and retransmission of relevant data… Sensors Acquire Signals from an Individual User… signals include everything that can be used to identify and geographically locate an individual… Having detected an individual, sensors transmit special codes, called LIDs, to a central server. LIDS include location, time stamp, and signal information… Secure System translates LIDs to User Identifiers (UID)… Content of LID used to infer user's identity; the UID that is chosen may be pseudonymous (to protect privacy at this stage). At this point the system has both locational/behavioral information (contained in the LIDs) as well as information on a user's identity… User Identity, Location, and Personal Profile Data Used in Choice of Most Relevant Information Set… most relevant information depends on the nature of the 
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Herz with that of Matthiesen.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above (please see Matthiesen & Panabaker combination analysis), Metthiesen et al function together for vehicle management, route monetization, and shared ride adjustment (Matthiesen [Abstract], Panabaker [Abstract], Herz [Abstract]).  Herz teaches collecting and transmitting user information for third-party location-related applications (Herz [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Herz’s user profile extraction onto Matthiesen et al.  “[I]f the advertising is relevant to the present location of the user, it may be preferentially delivered at those appropriate times and via the delivery medium most accessible to the user, most opportune for the advertising message or otherwise preferred by the advertiser” (Herz [0085]).  “[P]rofile and retail transactional histories of users can be determined such that it is possible for retailers to gain access to this data to determine the product propensity buying patterns of individuals who browse aisles of their stores, who physically drive or walk past or near their stores or more subtle information such as those who browse but don't purchase, those who browse, don't purchase but have a predicted propensity to purchase the types of inventory selections available, or are average or high-end purchasing customers. This information could be used to allow the retailer to make deductions about such things as overall 
	Matthiesen does not explicitly teach, however Kelly teaches communicating the first persona to the one or more first sponsors based on the selection of the option via the second user interface (“In response to an action by the user, the network system sends the particular user's profile to the sponsor” [0129], “The advertisement may relate to an offered prize … the user profile of the user may be sent to the advertiser as a result of the user being awarded a prize” [0130]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of communicating the user’s profile to the sponsor based on selection of the option as taught in Kelly with the ride request method of Matthiesen with the motivation to enable “a network system provider to strategically pass on a wealth of marketing information of the users of the network system” (Kelly [0129]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Matthiesen in view of Panabaker, Gopalakrishnan, Herz, Kelly, Su, and Hayward (US Pat. No. 9679487).
	Matthiesen, Panabaker, Gopalakrishnan, Herz, Kelly, and Su teach the limitations of Claim 22.  Matthiesen does not explicitly teach, however Su teaches updating, by the server, a third digital map rendered on a driver device of the vehicle dynamically based on a selection of the option to re-route on the first passenger device, wherein the updated third digital map presents the route associated with the option to re-route for driver navigation (“while the re-route option is available, if a touch-anywhere input event is received such that it is detected anywhere on the touch screen display, anywhere within the user interface, or anywhere within a predetermined location for selecting the option (e.g., within a predetermined area or pane), re-routing is performed responsive to detecting the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of updating, based on selection of the option to re-route, a map presenting the route associated with the option to re-route as taught in Su with the ride request method of Matthiesen with the motivation to enable a driver to view the new route on the updated map (Su [0059]).
	Matthiesen does not explicitly teach, however Hayward teaches a map rendered on a driver device of the vehicle, wherein the driver device is different from the first passenger device (“displaying the alternate route to a driver of the vehicle, such as on a navigation unit of the vehicle and/or navigation or map-based application of a mobile device associated with the driver” [0173], “telematics data (and/or driver behavior or vehicle information) may be captured in real-time, or near real-time, by a mobile device of a vehicle driver (or passenger)” [0014]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of displaying the map on the navigation unit of the vehicle or the mobile device of the driver, which is different from the mobile device of the passenger, as taught in Su with the ride request method of Matthiesen with the motivation to enable the driver to view a visual representation of the alternate route (Hayward [0173]).
Response to Arguments
Examiner acknowledges receipt of a certified copy of the foreign Application to which Applicant claims priority to.
Regarding the 35 U.S.C. 101 rejections, Applicant argues that under Step 2A Prong 1, the claim 1 does not recite an abstract idea because it aims to “generate and host dynamically updatable digital maps for route selection” (p. 15, para. 2-3).  First of all, Applicant is arguing features not recited in the 
Regarding the Step 2A Prong 2 analysis, Applicant argues that the features of amended claim 1 provide “an integration into practical solution” (p. 16, para. 3).  More specifically, Applicant asserts that claim 1 provides “an improved method for vehicle allocation … [and] an interactive means for selecting routes for rides” (p. 16, para. 2-3).  Such features do not provide an improvement to the functioning of a computer or other technical field, do not apply the judicial exception with, or by use of, a particular machine, do not effect a transformation or reduction of a particular article to a different state or thing, and do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Instead, the features of “vehicle allocation” and “selecting routes for rides” at most provide an improvement to the abstract idea (i.e., managing a commercial interaction).  Claim 1 does not recite an improvement to the claimed server, passenger device, communication network, or circuitry.  The claimed components are recited at a high level of generality and are merely invoked as tools to perform the claimed method of “vehicle allocation” and “selecting routes for rides.”  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Regarding the Step 2B analysis, Applicant argues that claim 1 provides the inventive step of “rendering interactive user interfaces having digital maps for route selection in ride booking scenario” (p. 16, para. 4 – p. 17, para. 2).  As discussed more fully above, such features are not inventive.  Therefore, contrary to the position taken by Applicant, claim 1 does not recite features that amount to significantly more than the judicial exception.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
September 9, 2021